DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 6, 8-10, 16 and 18-20 directed to Groups II, III and IV, non-elected without traverse.  Accordingly, claims 6, 8-10, 16 and 18-20 have been cancelled.
Response to Arguments
3.	Claims 1, 3, 4, 7, 11, 13, 14 and 17 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US2018/0373925), Claims 5 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2018/0373925), and Claims 2 and 12 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1 and 11 are independent.
	Applicant has amended independent claim 1 to include the allowable subject matter of dependent claim 1, amended independent claim 11 to include the allowable subject matter of dependent claim 12, and canceled claims 2 and 12.  Examiner agrees with Applicant’s argument that the amended claims overcome the cited references.
Applicant’s arguments, filed 5 July 2022, with respect to claims 1-5, 7, 11-15 and 17 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1, 3, 4, 7, 11, 13, 14 and 17 and the 35 U.S.C. 103 rejection of claims 2, 5, 12 and 15 has been withdrawn. 
Allowable Subject Matter
4.	Claims 1, 3-5, 7, 11, 13-15 and 17 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667